Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 1 of 8 - Page ID#: 4450




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

     UNITED STATES OF AMERICA,                          )
                                                        )     Criminal Action No. 5: 15-104-DCR
            Plaintiff,                                  )                     and
                                                        )      Civil Action No. 5: 21-090-DCR
     V.                                                 )
                                                        )
     LONNIE W. HUBBARD,                                 )       MEMORANDUM OPINION
                                                        )           AND ORDER
            Defendant.                                  )

                                      ***    ***        ***   ***

          Defendant/Petitioner Lonnie Hubbard, a federal prisoner proceeding pro se, has filed a

 motion requesting that the undersigned recuse from consideration of his pending motion to

 vacate his sentence under 28 U.S.C. § 2255.1 [Record No. 500] The motion will be denied

 because it is wholly frivolous.

                                                   I.

          Recusal is governed by two statutes that are construed together: 28 U.S.C. §§ 144 and

 455. Easley v. Univ. of Mich. Bd. of Regents, 853 F.2d 1351, 1355 (6th Cir. 1988). “Generally,

 a party moving to recuse a judge relies upon [Section] 144. However, a judge has an

 independent duty to recuse under [Section] 455 when the facts warrant recusal.” United States

 v. Boucher, 2009 WL 279315, at *2 (E.D. Ky. Feb. 5, 2009). The former statute states that,

          [w]henever a party to any proceeding in a district court makes and files a timely
          and sufficient affidavit that the judge before whom the matter is pending has a
          personal bias or prejudice either against him or in favor of any adverse party,
 1
   Following a guilty verdict, Hubbard was sentenced to a 360-month term of imprisonment on
 July 14, 2017. [Record No. 388] All direct appeals have been exhausted.

                                                -1-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 2 of 8 - Page ID#: 4451




        such judge shall proceed no further therein, but another judge shall be assigned
        to hear such proceeding.

 28 U.S.C. § 144.2

        In relevant part, section 455 provides that “[a]ny justice, judge, or magistrate judge of

 the United States shall disqualify himself in any proceeding in which his impartiality might

 reasonably be questioned. . . . He shall also disqualify himself . . . [w]here he has a personal

 bias or prejudice concerning a party, or personal knowledge of disputed evidentiary facts

 concerning the proceeding”; or where he is, “to the judge’s knowledge[,] likely to be a material

 witness in the proceeding.” 28 U.S.C. § 455(a)-(b)(1) and (b)(5)(iv).

        Under both statutes, “recusal is required ‘if a reasonable, objective person, knowing all

 of the circumstances, would have questioned the judge’s impartiality.’” United States v.

 Melchor, No. 16-1160, 2016 WL 9447162, at *2 (6th Cir. Sept. 23, 2016) (quoting Hughes v.

 United States, 899 F.2d 1495, 1501 (6th Cir. 1990)). Although the standard considers all

 relevant facts and circumstances, recusal is not warranted based on “the subjective view of a

 party[,] no matter how strongly that view is held.” United States v. Sammons, 918 F.2d 592,

 599 (6th Cir. 1990) (quotation omitted). Additionally, “district courts throughout the Sixth

 Circuit have held that . . . simple speculation to the possibility that the judge will be required

 to be a material witness is not enough to require recusal.” United States v. Lanier, No. 2:14-

 CR-83, 2018 WL 296725, at *5 (E.D. Tenn. Jan. 3, 2018) (collecting cases).




 2
    Although Section 144 seemingly requires automatic disqualification upon a motion and
 affidavit, “it is proper for the challenged judge to rule on the motion for recusal to determine
 whether it is legally sufficient.” Boucher, 2009 WL 279315, at *3 n.6.

                                               -2-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 3 of 8 - Page ID#: 4452




        Moreover, even if a bias is proven, it may not require recusal. “A bias sufficient to

 justify recusal must be a personal bias as distinguished from a judicial one, arising out of the

 judge’s background and association and not from the judge’s view of the law.” United States

 v. Story, 716 F.2d 1088, 1090 (6th Cir. 1983) (quotation omitted). In other words, as used in

 Sections 144 and 455, “bias or prejudice” refers only to improper biases and prejudices that

 generally stem from extrajudicial sources. See Liteky v. United States, 510 U.S. 540, 551

 (1994) (“[O]pinions held by judges as a result of what they learned in earlier proceedings” are

 not improper biases.). In Liteky, Supreme Court explained:

        First, judicial rulings alone almost never constitute a valid basis for a bias or
        partiality motion. . . . In and of themselves (i.e., apart from surrounding
        comments or accompanying opinion), they cannot possibly show reliance upon
        an extrajudicial source; and can only in the rarest circumstances evidence the
        degree of favoritism or antagonism required . . . when no extrajudicial source is
        involved. Almost invariably, they are proper grounds for appeal, not for recusal.
        Second, opinions formed by the judge on the basis of facts introduced or events
        occurring in the course of the current proceedings, or of prior proceedings, do
        not constitute a basis for a bias or partiality motion unless they display a deep-
        seated favoritism or antagonism that would make fair judgment impossible.

 510 U.S. at 555 (internal citations omitted).

        It follows that a party seeking disqualification “faces an ‘uphill battle’ where, as here,

 the party claims that the bias ‘arose during the course of current or prior proceedings.’” Hewitt

 v. McCrary, 387 F. Supp. 3d 761, 770 (E.D. Mich. 2019) (quoting Burley v. Gagacki, 834 F.3d

 606, 616 (6th Cir. 2016)) (alterations omitted).

                                                 II.

        Hubbard contends that the undersigned must disqualify based on a perceived “personal

 bias or prejudice” and the potential that the undersigned will be a “material witness in th[is]


                                                 -3-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 4 of 8 - Page ID#: 4453




 proceeding.” 28 U.S.C. § 455(b)(1) and (5)(iv). He primarily takes issue with an alleged

 practice of the undersigned to prejudge (and “categorically reject[]”) all binding plea

 agreements offered by the United States and criminal defendants. [Record No. 500, p. 1]

 Hubbard argues that “[a]ny reasonable, objective person would question if [the undersigned],

 who created this broad policy and practice of shunning all binding plea agreements, can remain

 impartial to [Hubbard’s § 2255 motion, which] claims [the undersigned’s] broad policy and

 practice created an illegal scheme by . . . providing improper judicial participation in a plea

 agreement, [and] by making an impermissible legal mistake which is an abuse of discretion . .

 . .” [Record No. 500, p. 4]

        These allegations are supposedly based on statements of trial counsel, as well as alleged

 statements by the Assistant United States Attorney relayed to Hubbard through his trial

 counsel. The United States’ response argues that recusal is unwarranted because Hubbard fails

 to allege that the undersigned harbors any extrajudicial bias against him. [Record No. 502, p.

 4] Additionally, the government notes that Hubbard has not shown that the undersigned’s

 alleged practice impacted the proceedings against him. [Id.] Further, Hubbard’s motion does

 not contend that the United States consented to the terms of a binding agreement or offered a

 binding plea agreement to him at any point in these proceedings.3 [Id.] The government further

 asserts that Hubbard’s motion is untimely. [Id. at pp. 5-6]




 3
   Because a binding plea agreement was neither offered to Hubbard in this case nor presented
 to the Court for consideration, the logic of his position is that the undersigned should recuse
 in every criminal case.

                                              -4-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 5 of 8 - Page ID#: 4454




                                              III.

          Recusal from further proceedings in this case would be wholly unwarranted for a

 number of reasons. Initially, Hubbard’s contentions are not supported by the record. “The

 burden is on the moving party to justify disqualification.” Burley, 834 F.3d at 616. Here,

 Hubbard points to no evidence that supports any claimed practice of rejecting binding plea

 agreements in any individual cases or as a matter of course.4

          Rule 11(c)(3)(A) of the Federal Rules of Criminal Procedure empowers the Court to

 accept or reject binding plea agreements. While a binding plea agreement may reduce the

 uncertainty a defendant faces at sentencing, there may be negative consequences, as well. For

 instance, to the extent the parties have agreed upon a specific sentence, courts are unable to

 consider the factors under 18 U.S.C. § 3553(a), which include the individual defendant’s

 characteristics (both negative and positive). Further, binding plea agreements do little to

 promote the goal of avoidance of unwarranted sentencing disparities under § 3553(a)(6).

 Finally, binding plea agreements are not always favorable to the defendant and may subject

 him or her to a harsher sentence than he or she may have received in the event of a nonbinding

 plea agreement. See, e.g. United States v. Hamilton, 2: 19-CR-021-DCR (E.D. Ky. Apr. 18,

 2019).



 4
    Hubbard makes a conclusory allegation that the undersigned has “[n]ever considered a
 defendant’s binding plea agreement in open court” or “accepted a binding plea agreement in
 open court,” and he cites “LEXISNEXIS caselaw in the 6th District 2002 through 2019.”
 [Record No. 500, pp. 3-4] Because Hubbard appears to have searched for records in a fictional
 court, it is not surprising that his search was fruitless. But even setting that aside, matters
 decided “in open court” rarely find their way into written opinions.

                                              -5-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 6 of 8 - Page ID#: 4455




        In the case of a binding plea agreement that includes a specific sentence, a court may

 accept the agreement if it is satisfied that the agreed sentence is within the applicable guideline

 range or that it is outside the applicable guideline range for justifiable reasons that are set forth

 with specificity in the statement of reasons form. U.S.S.G. § 6B.1.2 (policy statement). If a

 court rejects a binding plea agreement, it must inform the parties of the rejection, advise the

 defendant personally that the court is not required to follow the plea agreement, and give the

 defendant an opportunity to withdraw the plea. The court also must advise the defendant

 personally that, if the plea is not withdrawn, the court may dispose of the case less favorably

 than contemplated under the plea agreement. Fed. R. Crim. P. 11(c)(5); U.S.S.G. § 6B1.3

 (policy statement).

        Had Hubbard negotiated a binding plea agreement with the United States, these

 procedures would have been followed. But he makes no claim that he contemplated or sought

 such an agreement, let alone that the undersigned considered but rejected it. And he points to

 no statement of any kind of the undersigned that would support an inference that a binding plea

 agreement would not have received due consideration. Thus, objective evidence would not

 lead a reasonable person to question the undersigned’s impartiality in these proceedings.

        Second, Hubbard’s allegations concern judicial proceedings. As the government points

 out, “[t]his makes Hubbard’s burden even greater because he has not alleged nor set forth any

 facts that [any] cited policy was implemented specifically against him.” [Record No. 502, p.

 4] And although Hubbard contends that the undersigned’s stance “emanates from other than

 prior contact with [the undersigned] in his courtroom,” he provides no support for this



                                                 -6-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 7 of 8 - Page ID#: 4456




 allegation. [Record No. 500, p. 2] But at bottom, his subjective belief that the conclusion is

 driven by an extrajudicial source is not a proper basis for recusal. Sammons, 918 F.2d at 599.

        Next, Hubbard does not demonstrate how the undersigned’s so-called (but falsely

 alleged) practice poses a threat of prejudice to the current proceedings brought under 28 U.S.C.

 § 2255. Instead, he acknowledges that his current motion seeks to correct a “legal mistake.”

 [Record No. 500, p. 4] Such legal conclusions, correct or incorrect, “almost never constitute

 a valid basis for a bias or partiality motion.” Liteky, 510 U.S. at 551.

        Similarly, Hubbard could have raised his concerns much earlier.           Hubbard was

 allegedly aware of the undersigned’s so-called “bias” prior to trial, which means he failed to

 raise it for nearly five years.5 This Court has warned that a defendant who “take[s] his chances

 with a judge” after discovering a potential bias may be precluded from “secur[ing] a

 disqualification and a hearing before another judge” simply because the sentence is more

 severe than the defendant expected. United States v. Burns, 1988 WL 122735, at *4 (E.D. Ky.

 Oct. 14, 1988) (citation omitted). Hubbard appears to be attempting to do just that. He has

 had numerous opportunities to raise these issues before the present collateral attack. The fact

 that he failed to raise these issues earlier counsels against recusal. See City of Detroit, 828




 5
   Hubbard sought to change his plea on September 14, 2016, but he chose not to at a hearing
 before the undersigned on October 12, 2016. [Record Nos. 276, 293] He proceeded to trial
 and was convicted, and his conviction was upheld by the Sixth Circuit on July 17, 2019.
 [Record No. 442] Hubbard claims to have raised the issue in a complaint on March 9, 2019,
 [Record No. 500, p. 1], but it does not appear that he raised it in a court filing prior to the
 current motion.

                                               -7-
Case: 5:15-cr-00104-DCR-HAI Doc #: 503 Filed: 04/15/21 Page: 8 of 8 - Page ID#: 4457




 F.2d at 1168 (finding that recusal was not warranted based on issues that “could have been

 raised two or three years earlier”).

        Finally, the undersigned testimony would not be relevant to these proceedings, which

 will likely concern whether counsel’s advice to Hubbard amounted to constitutionally

 defective assistance. Outside of the facts that appear in the record, the undersigned simply

 does not possess any knowledge about the plea negotiations between the parties. See United

 States v. Fletcher, No. 3:09-00243, 2013 WL 3728792, at *5 (M.D. Tenn. July 2, 2013). In

 short, the United States is correct that Hubbard’s arguments are “purely speculative and do not

 require disqualification.” [Record No. 502, p. 6] Accordingly, it is hereby

        ORDERED that Defendant Lonnie Hubbard’s motion for recusal, styled as a motion

 to compel the undersigned to recuse, [Record No. 500] is DENIED.

        Dated: April 15, 2021.




                                              -8-
